*388Opinion by
Tilson, J.
On the evidence produced the merchandise in question was held dutiable as follows: (1) certain of the silk mufflers in question, not hemmed or hemstitched, imported, prior to. the effective date of said trade agreement, at 55 percent under paragraph-1209; (2) woven silk mufflers, valued at more than $5 per dozen, not hemmed or hemstitched, but block printed by hand, imported subsequent to the effective date of said trade agreement, at 30 percent under paragraph 1209 and T. D. 49753; and (3) woven silk mufflers, valued at more than $5 per dozen, not hemmed or hemstitched, not block printed by hand, imported subsequent to the effective date of the trade agreement, at 40 percent under paragraph 1209 and T. D. 49753. Protests sustained in part.